Citation Nr: 9904599	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-32 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho



THE ISSUE

Entitlement to service connection for left facial paralysis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from June 1951 to June 1954.  

During service the veteran sustained shell fragment wounds of 
the right chest and left hand and a burn of the posterior 
left knee.  Service connection was granted for these 
disabilities by rating action in September 1997, but the 
veteran's claim for service connection for left facial 
paralysis was denied by the same rating action.

Service connection for a neck wound and foot contusion was 
denied by rating action in February 1998.  The veteran did 
not initiate an appeal with respect to these denials and they 
are not properly before the Board at this time.  


FINDING OF FACT

Left facial paralysis was not present during service and is 
not shown to be of service origin.


CONCLUSION OF LAW

Left facial paralysis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's service entrance and 
separation examinations as well as a 1953 report of treatment 
for a contusion/abrasion of the right foot are the only 
service medical records on file.  In a communication received 
in July 1997 from the National Personnel Records Center, it 
was noted that no additional service medical records were on 
file at that facility and that any records which might have 
been on filed were apparently destroyed by fire.  

Information from the Office of the Surgeon General reflects 
that the veteran was hospitalized for 28 days in July and 
August 1952 for wounds of the hand and chest and then 
returned to duty.  The veteran was also shown to have been 
hospitalized for 7 days in May 1953 for treatment of a 
contusion of the foot.  No other treatment was reported.  

The veteran filed his original claim for service connection 
in January 1997.  He reported that he was involved in an 
altercation in service while trying to break up a fight and 
as a result sustained a knife wound on the back of his neck 
running from ear to ear.  He stated that as a result he had 
developed left facial paralysis with left eye involvement 
(left eye lid does not close completely) for which he sought 
service connection.  

In October 1997, the veteran furnished copies of letters 
written during service.  In a letter to his mother dated 
December 30, 1953, the veteran wrote that about 2 1/2 weeks ago 
he was in a fight with two other individuals who were drunk.  
He stated that "in the fight I got cut up on the back of my 
neck and shoulder."  Another letter, apparently written by 
an unidentified third party in early 1954, had been furnished 
to his mother.  In that letter it was noted that according to 
the veteran, he had been involved in a fight about 3 week ago 
and sustained cuts to the neck and shoulder; he was taken to 
the hospital where the wounds were stitched and he was 
released.  It was reported that the veteran stated that the 
wounds were not serious and that he was feeling fine now 
except for his left eye.

Submitted in support of the veteran's claim in March 1997 
were statements from his wife, daughter and brother with 
respect to his physical problems over the years.  The 
veteran's wife of twenty years stated in a March 1997 letter 
that the veteran's left eye was extremely sensitive to any 
lights and that he often suffered from severe headaches; she 
stated that the injury to his left eye caused much of his 
problems.  His daughter recounted that the veteran had 
suffered with headaches, eye pain and breathing problems for 
many years.  His brother generally referred to problems since 
1955, but provided no specifics or dates with respect to the 
particular disability for which service connection is 
currently sought.  

The veteran reported being treated by several private 
physicians over the years since service discharge, but stated 
that the early treatment records were unavailable from these 
physicians for various reasons.  The oldest private record 
available was from January 1997, many years after service 
discharge.  

On VA examination in June 1997, the veteran provided a 
history of his service injury, which was reported by the 
examiner.  The veteran reported having a left facial 
paralysis with eye involvement since the service incident.  
The examiner also reviewed the veteran's June 1954 separation 
examination and found no indication of the presence of left 
facial paralysis.  On examination of the veteran, he noted a 
2-inch healed scar in the left facial region along the outer 
margin of the mandible just distal to the external ear.  
There was a partial, peripheral left facial paralysis.  He 
was unable to wrinkle the left forehead region.  There was 
weakness of the left eyelid and difficulty closing the eye.  
There was weakness in the left facial muscles and difficulty 
with whistling.  The examiner's impression was post traumatic 
peripheral left facial paralysis with history of injury in 
1952.  

The veteran was given a VA neurological examination in March 
1998.  At that time the examiner noted that the veteran 
reported that his left facial paralysis had begun at the time 
of the service incident and had changed little over time.  He 
also recorded the veteran's current complaints.  Following 
examination, the examiner noted that some, but not all of the 
muscles innervated by the left facial nerve showed definite 
weakness.  This suggested a non-physiologic overlay giving 
the appearance of more diffuse or wide spread involvement.  
Inconsistent sensory changes were said to be somewhat 
suspicious for this.  The veteran had a small scar at the 
left face near enough to the exit point of the facial nerve 
to conceivably be related to this partial facial palsy.  
However, he noted that was no scar at the back of the neck 
which would be expected based on the veteran's history of the 
service event.  

The examiner stated that review of the claims folder showed 
that no mention of a facial droop of any sort was noted on 
the discharge examination of June 1954 and that the date of 
the injury was variously given as 1952, 1953, and 1954.  The 
examiner further indicated that the critical issue was 
timing.  He opined that the partial left facial nerve palsy 
should have been clearly evident at the June 1954 separation 
examination, if it had occurred in service as claimed by the 
veteran.  The examiner also felt that the veteran's 
imprecision as to the date of the injury also raised a 
question as to whether the injury occurred prior to his 
discharge from service or after.  He concluded that while the 
veteran clearly had facial paralysis now, but that there was 
no way to establish whether or not the injury occurred before 
his discharge from active service or after.

Criteria. In order to be entitled to service connection for 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the appellant.  38 C.F.R. § 3.102.  

Since the appellant's service medical records were involved 
in a fire at the National Personnel Records Center in 1973. 
The Board is aware that under such circumstances, the 
obligation to explain findings and conclusions and the 
obligation to resolve all reasonable doubt in favor of the 
appellant is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Analysis.  As the United States Court of Veterans Appeals 
(Court) has pointed out, a well-grounded claim for service 
connection generally requires the following: 

(1) Medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 

(2) Medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease 
or injury; and 

(3) Medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms.  
However, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The first element of a well-grounded claim, evidence of 
current disability, is met as there is medical evidence 
showing that the veteran currently has left facial paralysis.

The second element of a well-grounded claim is met by the 
assertions made by the veteran as to the injuries he 
sustained during service.

The Board must next determine whether there is competent 
evidence of a nexus between injuries sustained in service and 
the veteran's current left facial paralysis.  

Chronicity.  In accordance with the Court's guidance in 
Savage, the Board must next consider 2 elements:  (1) whether 
the veteran's left facial paralysis was shown to be a chronic 
condition during service; and (2) whether the veteran 
presently has the same condition.  This requires that the 
Board determine whether chronic facial paralysis is a type of 
disability that requires medical expertise to demonstrate its 
existence.  Where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  Espiritu, 2 Vet. App. at 494.  
However, the Court has held that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet.  Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); see also Savage at 10; Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. 
App. at 470; Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 (1992).  
The Court in Savage held that evidence needed to demonstrate 
the existence in service or in the presumption period of a 
chronic disease does not have to be contemporaneous with the 
time period to which it refers, that it can be post-service 
or post-presumption-period evidence.

Initially, the Board finds that there is no medical evidence 
that demonstrates that the veteran has a chronic facial 
paralysis until the VA examination of June 1997, more than 40 
years after the veteran was treated in service for wounds.  
While the veteran has presented competent evidence that he 
sustained knife wounds in service to his neck and shoulder 
and experienced problems with his left eye thereafter, and 
medical evidence currently shows that he has weakness of the 
left eyelid and difficulty closing the eye, without 
consideration being given to continuity of symptomatology, 
the Board finds that medical evidence is required to show 
that the wounds sustained during service resulted in chronic 
facial paralysis.  No such evidence is of record.  As no 
medical evidence has been presented to demonstrate that the 
wounds the veteran sustained during service resulted in 
chronic facial paralysis, element 1 cannot be satisfied.  
Since element 1 (competent evidence that the wounds in 
service resulted in chronic facial paralysis) is not 
satisfied, by definition, element 2 (competent evidence that 
the veteran presently has the same condition) cannot be 
satisfied either.

Continuity of Symptomatology.  Even though the evidence in 
this case fails to show that the wounds the veteran sustained 
during service resulted in chronic facial paralysis, the 
Court observed in Savage that a VA claimant may still obtain 
the benefit of 38 C.F.R. § 3.303(b) (that is, providing a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim) if continuity 
of symptomatology is demonstrated.  The Court has pointed out 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  The Court in Savage held that as 
long as the condition was noted at the time the veteran was 
in service, such noting need not be reflected in any written 
documentation contemporaneous to service.  In this case the 
veteran has presented written documentation contemporaneous 
to service that his wounds resulted in problems with his left 
eye.  The veteran asserts that he has experienced left eye 
problems since he sustained the wounds in service.  This 
assertion, for purposes of well groundedness is presumed 
credible because it is not inherently incredible or beyond 
the competence of the veteran, as a lay person, to observe.  
King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, 
continuity of symptomatology has been demonstrated.  

Nevertheless, notwithstanding the veteran's showing of in-
service injury and post service continuity of symptomatology, 
the Board must next determine whether or not medical 
expertise is required to relate the veteran's facial 
paralysis with left eye problems to his in-service injuries 
and post-service symptoms.  As the Court has pointed out, the 
answer depends on the nature of the veteran's present 
condition, i.e., whether it is of a type that requires 
medical expertise to identify it as the same condition as 
that for which continuity of symptomatology has been 
demonstrated.  As noted above, in Harvey, supra, the Court 
held that medical causation evidence is not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet.  See also Layno, Horowitz, Budnick, all supra.

The Board finds that the veteran's left facial paralysis 
lends itself to lay observation.  The veteran claims to have 
had difficulty with his left eye since the in-service 
injuries and his wife has provided a statement which supports 
his claim as to continuing left eye problems since the 
1970's.  A lay person could notice an eyelid abnormality or 
the fact that another person has difficulty closing his eye.  
Thus, the observations of the veteran and his wife as to his 
difficulties with his left eyelid are not beyond the 
competence of these persons to observe.  Thus, in view of the 
guidance provided by the Court, the Board holds that medical 
evidence is not needed to provide a causal nexus between the 
left eye problems found on examination in June 1997 and the 
left eyelid problems the veteran experienced during service 
and continuously thereafter.

The Court in Savage held that a claim may be well-grounded if 
(1) the condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  Pursuant to the above analysis, left eye 
problems were noted during service, continuity of 
symptomatology of left eye problems has been demonstrated, 
and competent lay evidence relates the present condition to 
that symptomatology.  Accordingly, the veteran's claim of 
service connection for facial paralysis with left eye 
involvement is well grounded pursuant to 38 U.S.C.A. § 5107.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  The veteran has not 
indicated the presence of any available relevant evidence 
that has not been obtained.  After reviewing the record, the 
Board is satisfied that all relevant, available evidence is 
on file and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.  
38 U.S.C.A. § 5107.


Merits Analysis.

In determining that the veteran's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  The Court in 
Savage at 12-13 noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.

Assessing Credibility and Weighing Evidence.  The evidence 
against the veteran's claim in this case is essentially 
negative in that it consists of the absence of any clinical 
evidence of facial paralysis or left eye problems during 
service, at the time of his examination prior to discharge in 
June 1954, or until more than 40 years after the veteran's 
release from service.  The discharge examination was negative 
for any clinical findings as to the presence of any left 
facial paralysis.  Following service discharge, the veteran 
claims to have been treated by several private physicians 
over the years, but the veteran has stated that for various 
reasons these records are unavailable.  The facial paralysis 
with left eye involvement is not shown in any clinical 
evidence until 1997, too long after service to be of 
significant probative value in relating the condition to an 
incident of service.  While the veteran has reported 
continuing problems since the service incident, he did not 
pursue a claim until the passage of more than 40 years after 
his release from military service and has been unable to 
furnish any medical evidence to support his claim until 1997.  
It was also at that time that the veteran first provided the 
history of the service incident and his resultant disability.  
The Board notes that this history, furnished for the first 
time in 1997, coincided with the veteran's initial claim for 
service connection for left facial paralysis.  Evidence which 
also tends to be negative is the fact that the VA neurologist 
who examined the veteran in March 1998 and who reviewed the 
service medical records concluded that the partial left 
facial nerve palsy should have been clearly evident at the 
June 1954 separation examination, if it had occurred in 
service as claimed by the veteran.  Additionally, the 
contemporaneous records refer to wounds of the neck and 
shoulder, not to the face.

The most significant positive evidence in support of the 
veteran's claim consists of the letter, apparently written to 
the veteran's mother in early 1954, that noted that the 
veteran continued to have problems with his left eye.  The 
positive evidence also includes the veteran's assertions that 
his left eye problems began as a result of the wounds he 
received in the fight which occurred in December 1953 and his 
contentions as to the continuing problems he has had with his 
left eye since then.  The letter from his wife as to his left 
eye problems also tends to support his claim.  

While the non-medical evidence of record tends to support the 
veteran's contention that the injuries he sustained as a 
result of the December 1953 fight included injury to his left 
eye, neither the service nor post service medical records 
support a finding that the left facial paralysis resulted 
from this in-service incident.  The service-time letters 
submitted by the veteran show that he had his wounds stitched 
at the hospital and was then released.  There was no 
indication that any significant or chronic disability, to 
include left facial paralysis, was identified when the 
veteran was initially treated for the wounds he received as a 
result of the December 1953 fight.  Efforts to obtain medical 
documentation associated with the veteran's claimed early 
post service treatment of such disability were unsuccessful 
and the veteran has reported that these records are 
unavailable.  Thus, there is no showing of a chronic 
disability in service or until more than 40 years later.  
While the veteran has established continuity of 
symptomatology with regard to left eye problems, this 
positive evidence is outweighed by the negative evidence 
consisting of the negative findings on the June 1954 
discharge examination and the opinion by a medical expert 
which is to the effect that the veteran's facial paralysis 
would have been clearly evident at the time of his 
examination for discharge in June 1954, if it had been the 
result of the in-service injury.  In the opinion of the 
Board, the preponderance of the evidence is against the claim 
for service connection for left facial paralysis.  


ORDER

Entitlement to service connection for left facial paralysis 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

